MOORE & ASSOCIATES, CHARTERED ACCOUNTANTS AND ADVISORS PCAOB REGISTERED CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use, in the registration statement on Form SB2 of Medzed, Inc., of our report dated January 14, 2008 on our review of the financial statements of Medzed, Inc. as of December 31, 2007, and the related statements of operations, stockholders’ equity and cash flows for the three months ended, and the reference to us under the caption “Experts.” /s/ Moore & Associates, Chartered Moore & Associates Chartered Las Vegas, Nevada January 15, 2008 2675 S. Jones Blvd. Suite 109, Las Vegas, NV 89146 (702)253-7499 Fax (702)253-7501
